Title: To George Washington from William Bingham, 9 January 1796
From: Bingham, William
To: Washington, George


          
            Sir,
            Philada Jany 9th 1796
          
          I have the honor to enclose you herewith, a Letter from a very respectable Character, recommendatory of Mr Mathieu, as a fit Person to discharge the Duties of Consul of the United States at the Port of Naples—His opinions are confirmed by the concurring Testimony of several Gentlemen, who were personally acquainted with Mr Mathieu during his Residence at St Domingo, & who are well worthy of Credit. I am respectfully sir Your obedt hble servt
          
            Wm Bingham
          
         